DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Artwohl et al. (US 2014/0144083) in view of Saraiji et al. (US 2009/0213579).
Artwohl et al. disclose (at least in Figs. 1-6, 9 and 13):

    PNG
    media_image1.png
    430
    652
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    433
    647
    media_image2.png
    Greyscale

Claim 1: 	A display assembly comprising: 
a front cover layer 18, wherein said front cover layer is transparent
a rear  cover layer 20
an electronic display layer 22 positioned between the front cover layer and the rear cover layer
lighting elements 64 provide illumination for said electronic display layer when powered
a cavity 58 positioned vertically above or below said electronic display layer 22, wherein said cavity is configured to receive at least a portion of the illumination provided by  the lighting elements such that both said electronic display layer and said graphic are illuminated when said lighting elements are powered
	Artwohl et al. do not explicitly disclose the cavity configured to receive a graphic.
	Saraiji et al. disclose (par. [0036]) graphics 78, which may carry an advertising message relating to one or more of the products displayed or other design, laid on an upper portion of the door 40.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Artwohl et al.’s device with the teaching of Saraiji et al. to have the cavity configured to receive a graphic.
Doing so would be able to provide an advertising message relating to one or more of the products displayed (Saraiji et al., par. [0036]).
Claim 2:
a light guide 66 positioned behind the electronic display layer 22, wherein said lighting elements 64 are positioned along an outer edge of the light guide (par. [0120]: lighting element 64 may be positioned on one side, on both sides, above, below, etc. (to the light guide 66)), wherein the electronic display layer comprises 
Claim 3:
wherein the front layer comprises glass; and the rear layer is transparent and comprises glass (par. [0051])
Claim 21:
wherein said electronic display layer is a transparent electronic display such that said storage cavity is visible though said electronic display layer (par. [0047]; Fig. 6)
Claim 17:	Artwohl et al. disclose (at least Figs. 1 and 6) a display case 10 comprising: 
a housing configured to hold a number of consumer products
a door assembly 12 moveably attached to the storage cavity and comprising: a front transparent layer 18; a rear transparent layer 20; a transparent electronic display layer 22 configured to display images and positioned between a front transparent layer and a rear transparent layer; a light guide 66 positioned behind the transparent electronic display and having an outer edge; lighting elements positioned along the outer edge of the light guide (par. [0120]: lighting element 64 may be positioned on one side, on both sides, above, below, etc. (to the light guide 66)); a cavity 58 positioned on an opposing side of the lighting elements as compared to the light guide; wherein the lighting elements are configured to, when illuminated, simultaneously emit light to both the transparent electronic display 
	Artwohl et al. do not explicitly disclose a static graphic comprising artwork located within or adjacent to the cavity.
	Saraiji et al. disclose (par. [0036]) graphics 78, which may carry an advertising message relating to one or more of the products displayed or other design, laid on an upper portion of the door 40.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Artwohl et al.’s device with the teaching of Saraiji et al. to have a static graphic comprising artwork located within or adjacent to the cavity, such that the light elements emit light to the static graphic within or adjacent to the cavity for the artwork of the graphic illuminated. 
Doing so would be able to provide an advertising message relating to one or more of the products displayed (Saraiji et al., par. [0036]).
Claim 18: 
the cavity 58 is defined, at least in part, by the front transparent layer 18 and the rear transparent layer 20 (Fig. 6)
Claim 19:
a bracket 67 positioned between the cavity and the lighting elements; and apertures located in the bracket, wherein said apertures are configured to permit 
Claim 20:
a thermal plate positioned behind the graphic, wherein said thermal plate is in conductive thermal communication with the lighting elements and refrigerated air circulated within the housing (Examiner notes: Artwohl et al. disclose (at least in Fig. 13; par. [0062]) an insulation layer 30 that may be thermal insulation and may be included between front cover layer 18 and rear cover layer 20 to reduce heat transfer through the display case door 12. Artwohl et al. furthermore disclose a thermal plate (i.e. the insulation layer 30) bonded to the rear cover layer 20 and in thermal communication with the LEDs 64. Therefore, it would have been obvious to one of ordinary skill in the art to have a thermal plate positioned behind the graphic, wherein said thermal plate is in conductive thermal communication with the lighting elements and refrigerated air circulated within the housing to reduce heat transfer through the display case door 12.)
Claim 11: 	Artwohl et al. disclose (at least in Figs. 1-6, 9 and 13) a method for illuminating a display case comprising the steps of: 
providing a transparent electronic display layer 22 between a front transparent cover 18 and a rear transparent cover 20, a light guide 66 behind the transparent electronic display layer, lighting elements 64 along an edge of the light guide (par. [0120]: lighting element 64 may be positioned on one side, on both sides, above, below, etc. (to the light guide 66)), and a cavity 58 adjacent to the lighting elements
providing electrical power to the lighting elements such that light is caused to enter both the light guide 66 and the cavity 58, thereby illuminating the transparent electronic display layer; and causing images to be displayed at the transparent electronic display layer
	Artwohl et al. do not explicitly disclose placing a graphic within or adjacent to the cavity, so when providing electrical power to the lighting elements such that light is caused to enter the cavity, thereby illuminating the graphic.
	Saraiji et al. disclose (par. [0036]) graphics 78, which may carry an advertising message relating to one or more of the products displayed or other design, laid on an upper portion of the door 40.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Artwohl et al.’s device with the teaching of Saraiji et al. to have placing a graphic within or adjacent to the cavity, so when providing electrical power to the lighting elements such that light is caused to enter the cavity, thereby illuminating the graphic.
Doing so would be able to provide an advertising message relating to one or more of the products displayed (Saraiji et al., par. [0036]).
Claim 12:
providing a housing 10 defining a storage cavity for a number of consumer products
attaching an access panel 12 to the housing in a moveable fashion, wherein said access panel comprises the transparent electronic display layer 22, the front 
Claim 13:
wherein: the lighting elements 64, when supplied with electrical power, are configured to illuminate the number of consumer products within the housing
Claim 15:
attaching a thermal plate to the rear transparent cover, wherein said thermal plate is in thermal communication with the lighting elements; conductively transferring heat from the lighting elements to the thermal plate; and conductively transferring heat from the thermal plate to the refrigerated air within the housing (Examiner notes: Artwohl et al. disclose (at least in Fig. 13; par. [0062]) an insulation layer 30 that may be thermal insulation and may be included between front cover layer 18 and rear cover layer 20 to reduce heat transfer through the display case door 12. Artwohl et al. furthermore disclose a thermal plate (i.e. the insulation layer 30) bonded to the rear cover layer 20 and in thermal communication with the LEDs 64. Therefore, it would have been obvious to one of ordinary skill in the art to have attaching a thermal plate to the rear transparent cover, wherein said thermal plate is in thermal communication with the lighting elements; conductively transferring heat from the lighting elements to the thermal plate; and conductively transferring heat from the thermal plate to the refrigerated air within the housing to reduce heat transfer through the display case door 12.)
Claim 16:
wherein: said transparent electronic display layer 22 comprises a number of liquid crystals; and said lighting elements 64 comprise light emitting diodes (par. [0072])
Claim 14:
	Artwohl et al. do not explicitly disclose the steps of: circulating refrigerated air within the housing to cool the number of consumer products.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have circulating refrigerated air within the housing to cool the number of consumer products. The rationale would have been to use a known method or technique to achieve predictable results, such as to keep the number of consumer products safe.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Artwohl et al. (US 2014/0144083) in view of Saraiji et al. (US 2009/0213579), and further in view of Saraiji et al. (US 2008/0165526).
Claim 7:
	Artwohl et al., in view of Saraiji et al. ‘579, do not explicitly disclose a reflective surface positioned within the cavity and between the graphic and the rear cover layer and configured to direct illumination from the illumination elements through the front cover layer.  
Saraiji et al. ‘526 disclose reflectors provided in the display space to enhance the illumination (Abstract; par. [0011]).
through the front cover layer.  
Doing so would enhance the illumination in the cavity.
Claim 8:
a housing 10 defining a storage cavity for a number of consumer products; and an access panel 12 movably attached to said housing, wherein the front cover layer and the rear cover layer define, at least in part, front and rear surfaces of said access panel (Artwohl et al., Fig. 1)
Claim 9: 
a refrigeration system for the housing configured to cool the number of consumer products (Artwohl et al., Fig. 1; par. [0041])
Claim 10:
a thermal plate bonded to the rear cover layer and in thermal communication with the plurality of lighting elements, wherein the plurality of lighting elements are attached to the thermal plate (Artwohl et al. disclose (at least in Fig. 13; par. [0062]) an insulation layer 30 that may be thermal insulation and may be included between front cover layer 18 and rear cover layer 20 to reduce heat transfer through the display case door 12. Artwohl et al. furthermore disclose a thermal plate (i.e. the 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- November 6, 2021